DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 19-20. 

Allowable Subject Matter
Claims 1-18,21-22 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: forming a gate dielectric layer over a channel region in a gate space;
forming one or more conductive layers over the gate dielectric layer; forming a seed layer over the one or more conductive layers; treating an upper portion of the seed layer by introducing one or more elements selected from the group consisting of oxygen, nitrogen and fluorine; and
forming a W layer on a lower portion of the seed layer that is not treated.

The following is the reason for allowance of claim 9, pertinent arts do not alone or in combination disclose: forming a fin structure, an upper portion of which protrudes from an isolation insulating layer disposed over a substrate; forming a sacrificial gate dielectric layer over the fin structure; forming a sacrificial gate electrode layer over the sacrificial gate dielectric layer; forming gate sidewall spacers; forming an interlayer dielectric layer; removing the sacrificial gate electrode layer and the sacrificial gate dielectric layer, thereby forming a gate space in which the upper portion of the fin structure is exposed; forming a gate dielectric layer over the upper portion of the fin structure in the gate space; forming one or more work function adjustment layers over the gate dielectric layer; forming a glue layer over the one or more work function adjustment layers; forming a seed layer over the glue layer; treating an upper portion of the seed layer by introducing one or more elements selected from the group consisting of oxygen, nitrogen and fluorine; and forming a body metal layer on a lower portion of the seed layer that is not treated to fully fill the gate space.

The following is the reason for allowance of claim 21, pertinent arts do not alone or in combination disclose: forming a gate dielectric layer over the upper portion of the fin structure in a gate space; forming one or more work function adjustment layers over the gate dielectric layer; forming a glue layer over the one or more work function adjustment layers; forming a seed layer over the glue layer; treating an upper portion of the seed layer to reduce or to not have a nucleation property for a W deposition; and forming a W layer from a lower portion of the seed layer that is not treated to reduce or to not have a nucleation property for a W deposition to fully fill the gate space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fung et al (US Pub No. 20170154958), Lee et al (US Pub No. 20170103948), Gauthier et al (US Pub No. 20090140338), Wu et al (US Patent No. 9935173), Wang et al (US Pub No. 20180315647), Yang (US Patent No. 10468269).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895